Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-12-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magpuri et al. (US 2017/0345198) in view of Border et al. (US 2015/0205113), Fisher et al. (US 2016/0304217), and Oba et al. (US 2006/0251334).
Regarding claim 1, Magpuri (Fig. 3, 5, and 6) discloses a head mounted display, comprising:
a holding portion (“body” 50);
a mounting member (52) mounted on a head of a user (“adapted to fit on and/or around the rider's head” as discussed in [0015]) and adjusted in length in accordance with a size of the head (eg. using the buckle shown in Fig. 3);
a display device (42) having a display surface for displaying an image (“the display image on the display 42” as discussed in [0026]), the display device being held on the holding portion (42 is inserted into the opening 206 of body 50, as seen in Fig. 5) with the display surface facing downwards when the mounting member is mounted on the head of the user (“display 42 projects down” as discussed in [0026], see also Fig. 6, which shown the light 232 from the display 42 being emit downwards);
a reflecting member (220 and 222) having a reflecting surface (on the top of 222), the reflecting member being held on the holding portion (222 is on the floor 208 of body 50, discussed in [0023]) with the reflecting surface facing the display surface of the display device (seen in Fig. 6), the reflecting surface being configured to reflect the image to an eyeball of the user (222 and 220 shown reflecting light 232 from the display to the eyeball 230 of the user in Fig. 6);
a shielding portion (including 202 and 214) configured to shield a space accommodating the display device and the reflecting member (eg. “When the window is opaque, light 234 is blocked and the rider sees only the images 232 from the display 42” as discussed in [0031]); and
a sensor to acquire position and orientation information of the head mounted display (“The headset may have sensors which detect its location or position” discussed in [0032]).
However, Magpuri fails to teach or suggest wherein the reflecting surface is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface, and a number of the reflecting member is one.
Border (Fig. 95) discloses a head mounted display, comprising:
a display device (including both 9340 and 9330);
a reflecting member (9320) having a reflecting surface (on the top of 9320), the reflecting member being held with the reflecting surface facing the display surface of the display device (seen in Fig. 95, the top of 9320 faces the display device), the reflecting surface being configured to reflect the image displayed on the display surface directly onto an eyeball of the user (light 9360 from the display is directly reflected by 9320 into the eyeball of the user 9310, see [0417]); and
wherein the reflecting surface is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface (seen in Fig. 95, the top right portion of 9320 is farther from the user, and closer to the display device, compared to the bottom left portion of 9320 which is closer to the user, and farther from the display device), and
a number of the reflecting member is one (9320 is the only reflecting member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri to modify the reflecting member so it directly reflects the image displayed on the display surface directly onto an eyeball of the user and is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface as taught by Border because Border teaches that a wide variety of optical configurations are available for head mounted displays (eg. various examples shown throughout Fig. 67-104, see “HWC 102 may take many different forms” as discussed in [0159]) and replacing the tilted reflecting member of Magpuri (eg. similar to as shown in Fig. 85 of Border) with the embodiment of Fig. 95 of Border would allow “optical components better fit certain form factors” (see [0461]).
However, although Magpuri and Border both teach the headset is in the form of a helmet (see [0013] of Magpuri and [0478] of Border), neither teaches or suggests wherein “the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region.”
Fisher (Fig. 1) discloses a head mounted display, comprising:
a holding portion (including both 200 and 300);
a mounting member (eg. the strap around the user’s head and chin, unlabeled in the figures) mounted on a head of a user (shown wrapped around the user’s head in Fig. 1A);
a display device (eg. a “digital display” as discussed in [0059]); and
a shielding portion (including the sides of 200 and 300);
the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region (seen in Fig. 1A, the visor and helmet cover the user’s entire head from the eyes to the parietal region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri and Border so the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region as taught by Fisher because Magpuri, Border, and Fisher each teach that a head mounted virtual reality display can be formed by a helmet, which commonly covers the head of the user.
However, while Magpuri teaches a sensor to acquire position and orientation information, Magpuri, Border, and Fisher fail to teach or suggest the specific location of the sensor.
Oba (Fig. 5 and 14) discloses a head mounted display comprising a sensor (30) placed at a position opposite to a parietal region of the user equipped with the head mounted display (shown in Fig. 5, the sensor is located on the top of the user’s head, see also Fig. 14, “mounted on the top of the head” discussed in [0060]) to acquire orientation information of the head mounted display (“measure… change in orientation of the head” discussed in [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri, Border, and Fisher so the sensor is placed at a position opposite to a parietal region of the user equipped with the head mounted display as taught by Oba because this allows the orientation of the user to be “measured with good reproducibility” (see [0063]).

Regarding claim 10, Magpuri (Fig. 3, 5, and 6) discloses a head mounted display, comprising:
a holding portion (“body” 50);
a display device (42) including a display surface that displays an image (“the display image on the display 42” as discussed in [0026]); and
a holding surface (208) held on the holding portion (as seen in Fig. 5);
a reflecting member (220 and 222) including a reflecting surface (the top surface of 222), the reflecting member being held on the holding portion (222 is on the floor 208 of body 50, discussed in [0023]) with the reflecting surface facing the display surface of the display device (seen in Fig. 6);
a shielding portion (including 202 and 214) that shields a space accommodating the display device and the reflecting member (eg. “When the window is opaque, light 234 is blocked and the rider sees only the images 232 from the display 42” as discussed in [0031]); and
a sensor to acquire position and orientation information of the head mounted display (“The headset may have sensors which detect its location or position” discussed in [0032]).
However, Magpuri fails to teach or suggest wherein the reflecting surface is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface, and a number of the reflecting member is one.
Border (Fig. 95) discloses a head mounted display, comprising:
a display device (including both 9340 and 9330);
a reflecting member (9320) including a reflecting surface (on the top of 9320), the reflecting member being held with the reflecting surface facing the display surface of the display device (seen in Fig. 95, the top of 9320 faces the display device), the reflecting member being configured to reflect the image displayed on the display surface directly onto an eyeball of the user (light 9360 from the display is directly reflected by 9320 into the eyeball of the user 9310, see [0417]); and
wherein the reflecting surface is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface (seen in Fig. 95, the top right portion of 9320 is farther from the user, and closer to the display device, compared to the bottom left portion of 9320 which is closer to the user, and farther from the display device), and
a number of the reflecting member configured to reflect the image displayed on the display surface onto the eyeball of the user is one (9320 is the only reflecting member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri to modify the reflecting member so it directly reflects the image displayed on the display surface directly onto an eyeball of the user and is tilted so that as a position in the reflecting surface is farther from a face of the user, the positon is closer to the display surface as taught by Border because Border teaches that a wide variety of optical configurations are available for head mounted displays (eg. various examples shown throughout Fig. 67-104, see “HWC 102 may take many different forms” as discussed in [0159]) and replacing the tilted reflecting member of Magpuri (eg. similar to as shown in Fig. 85 of Border) with the embodiment of Fig. 95 of Border would allow “optical components better fit certain form factors” (see [0461]).
However, although Magpuri and Border both teach the headset is in the form of a helmet (see [0013] of Magpuri and [0478] of Border), neither teaches or suggests wherein “the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region.”
Fisher (Fig. 1) discloses a head mounted display, comprising:
a holding portion (including both 200 and 300);
a display device (eg. a “digital display” as discussed in [0059]); and
a shielding portion (including the sides of 200 and 300);
the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region (seen in Fig. 1A, the visor and helmet cover the user’s entire head from the eyes to the parietal region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri and Border so the holding portion is formed to cover the head of the user from an eye to an occipital region through a parietal region as taught by Fisher because Magpuri, Border, and Fisher each teach that a head mounted virtual reality display can be formed by a helmet, which commonly covers the head of the user.
However, while Magpuri teaches a sensor to acquire position and orientation information, Magpuri, Border, and Fisher fail to teach or suggest the specific location of the sensor.
Oba (Fig. 5 and 14) discloses a head mounted display comprising a sensor (30) placed at a position opposite to a parietal region of the user equipped with the head mounted display (shown in Fig. 5, the sensor is located on the top of the user’s head, see also Fig. 14, “mounted on the top of the head” discussed in [0060]) to acquire orientation information of the head mounted display (“measure… change in orientation of the head” discussed in [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri, Border, and Fisher so the sensor is placed at a position opposite to a parietal region of the user equipped with the head mounted display as taught by Oba because this allows the orientation of the user to be “measured with good reproducibility” (see [0063]).

Regarding claim 2, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the reflecting member is placed in front of a face of the user equipped with the mounting member (seen in Fig. 6, both 220 and 222 are in from to the user’s eyeball 230, and so will be in front of the face of the user). 

Regarding claim 3, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the reflecting member is held on the holding portion with a surface (the “floor” 208), opposite to the reflecting surface (seen beneath 222 in Fig. 6), abutting against the holding portion (as discussed above and seen in Fig. 5). 

Regarding claim 4, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the display device is held in a portion of the holding portion, which is located above the head of the user equipped with the mounting member (seen in Fig. 6, the display device 42 is above the head of the user, corresponding to eyeball 230). 

Regarding claim 5, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the shielding portion surrounds an occipital region of the user equipped with the mounting member (the sides 202 and front 214 surround the eyes of the user to block external light, as discussed in [0031]). 

Regarding claim 6, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the shielding portion covers a part of a side end of the mounting member (as seen in Fig. 5, 202 is on the sides). 

Regarding claim 8, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses a lens that is interposed between the display device and the reflecting member and magnifies the image (222 includes a lens, and the “mirror/lens system, allowing the virtual reflected image to be magnified” as discussed in [0027]). 

Regarding claim 9, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the display device displays an image corresponding to the position and orientation information (“allow the headset 48 to coordinate the displayed images or sequences with the vehicle movement and/or position” as discussed in [0032]). 

Regarding claim 11, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Fisher further discloses wherein the shielding portion is formed to cover the head of the user from the eye to the occipital region through a lateral area of the head (as seen in Fig. 1A, the sides of the helmet and the sides of the visor combine to cover the side of the user’s head, including the eyes and latera area of the head). 
It would have been obvious to one of ordinary skill in the art to combine Magpuri, Border, Fisher, and Oba for the same reasons as discussed above.

Regarding claim 14, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Fisher further discloses wherein the shielding portion is formed to cover the head of the user from the eye to the occipital region through a lateral area of the head (as seen in Fig. 1A, the sides of the helmet and the sides of the visor combine to cover the side of the user’s head, including the eyes and latera area of the head). 
It would have been obvious to one of ordinary skill in the art to combine Magpuri, Border, Fisher, and Oba for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Magpuri, Border, Fisher, and Oba as applied to claim 1 above, and further in view of Edwards et al. (US 2017/0337737).
Regarding claim 7, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, however fails to teach or suggest wherein the holding portion is provided with a weighting member.
Edwards (Fig. 1) discloses a head mounted display wherein the holding portion (eg. straps 12, 15, etc.) is provided with a weighting member (20) for positioning a center of gravity of the head mounted display in a region located more to a parietal region of the user equipped with the mounting member than a portion holding the display device (20 is a counter weight to “allow weight of the head mount display 100 at a longitudinally forward portion and longitudinally rear portion of the head mount display 100 to be substantially balanced and distributed along the length of the head mount display 100” as discussed in [0035], see also [0047] which discusses “effectively distribute weight from the front of the head mounted display 100 to the back of the head mounted display 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri, Border, Fisher, and Oba to include a weighting member as taught by Edwards because this balances the weight of the device, alleviating undue strains and pressure on the user (see [0051]).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magpuri, Border, Fisher, and Oba as applied to claims 1 and 10 above, and further in view of Harrison et al. (US 2012/0154920).
Regarding claim 12, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, however fail to teach or suggest wherein the a part to hold the display device of the holding portion is inclined downwards by a predetermined angle with respect to an upper end of the shielding portion.
Harrison (Fig. 6) discloses a head mounted display including a shielding portion (the unlabeled side portions of the glasses, where 540 are mounted) and wherein a part to hold the display device (515) of the holding portion (“FS/UWA/RO surface 520”) is inclined downwards by a predetermined angle (515 is shown angled downwards in Fig. 6, see also [0111] which discusses how 515 is mounted “at a slight angle with respect to the horizon,” also called a “tilt”) with respect to an upper end of the shielding portion (shown in Fig. 6, the top of the side portions are angled with respect to the display 515).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri, Border, Fisher, and Oba so a part to hold the display device of the holding portion is inclined downwards by a predetermined angle with respect to an upper end of the shielding portion as taught by Fisher because this allows “the location of the pixels, images, and/or pieces of display information that are to be reflected from the surface 520” to correctly point towards the mirror to be seen by the user (see [0111]).

Regarding claim 15, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, however fail to teach or suggest wherein the a part to hold the display device of the holding portion is inclined downwards by a predetermined angle with respect to an upper end of the shielding portion.
Harrison (Fig. 6) discloses a head mounted display including a shielding portion (the unlabeled side portions of the glasses, where 540 are mounted) and wherein a part to hold the display device (515) of the holding portion (“FS/UWA/RO surface 520”) is inclined downwards by a predetermined angle (515 is shown angled downwards in Fig. 6, see also [0111] which discusses how 515 is mounted “at a slight angle with respect to the horizon,” also called a “tilt”) with respect to an upper end of the shielding portion (shown in Fig. 6, the top of the side portions are angled with respect to the display 515).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Magpuri, Border, Fisher, and Oba so a part to hold the display device of the holding portion is inclined downwards by a predetermined angle with respect to an upper end of the shielding portion as taught by Fisher because this allows “the location of the pixels, images, and/or pieces of display information that are to be reflected from the surface 520” to correctly point towards the mirror to be seen by the user (see [0111]).

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, Magpuri, Border, Fisher, and Oba disclose a head mounted display as discussed above, and Magpuri further discloses wherein the holding portion includes an upper surface to hold the mounting member (for example, the rounded “handle” on the top of 50 that strap 52 fits through, as seen in Fig. 3).

Murray et al. (US 20147/0152531) discloses a head mounted display including a support member (22) provided perpendicularly (compared to the mounting member, as seen in Fig. 1A) to support the mounting member (“rigidly connects strap 10” as discussed in [0044]).
However, the support member is not perpendicular to a upper surface of a holding portion.

None of the currently cited references of record teaches or suggests “wherein the holding portion includes an upper surface to hold the mounting member, and a support member provided perpendicularly to the upper surface to support the mounting member” when combined with each of the other currently cited claim limitations.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Oba has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691